DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rennard et al. (U.S. Patent Publication # 2012/0138541), hereinafter, “Rennard”.
	With respect to claim 1, Rennard discloses storage area 400 which is a containment structure (Paragraph [0048]), into which oil sands mine tailings 104 are deposited and mixed (Paragraphs [0034, 0081]; Fig. 1), wherein the mine tailings 104 comprise sand and clay particles dispersed in water (Paragraph [0021]), and wherein the mine tailings include at least one of fluid fine tailings, thin fine tailings, thickened tailings, mature fine tailings, composite tailings, and non-segregating tailings (Paragraph [0022]) “co-deposition of at least two different tailings streams and/or tailings products into the tailings containment structure”. 
	With respect to claim 2, Rennard discloses tailings stream from oil sands extraction operations (Paragraphs [0052, 0081]) that contain a fines fraction (Paragraph [0020]). 
With respect to claim 3, Rennard discloses wherein the mine tailings include at least one of fluid fine tailings, thin fine tailings, thickened tailings, mature fine tailings, composite tailings, and non-segregating tailings (Paragraph [0022]), and also may include sand (Paragraphs [0021, 0025]), considered to be consistent with “straight coarse tailings”. 
With respect to claim 4, Rennard discloses wherein the (oil sands) mine tailings include thickened tailings (Paragraph [0022]), consistent with “oil sands tailings which have been treated to aid in the consolidation of the tailings”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rennard et al. (U.S. Patent Publication # 2012/0138541) in view of Yuan et al. (U.S. Patent Publication # 2014/0116956), hereinafter “Rennard” and “Yuan”.
With respect to claims 5 and 6, Rennard teaches the limitations of claims 1 and 4 wherein the mine tailings comprise composite tailings, fluid fine tailings, thickened tailings, and water capable of being recycled, but does not specifically teach that mine tailings 104 comprise include in-line flocculated fluid fine tailings as claimed. 
Yuan discloses deposition of in-line flocculated fluid fine tailings (Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to co-deposit the in-line flocculated fluid fine tailings of Yuan with the mine tailings 104 of Rennard because Rennard teaches that the mine tailings include thickened fine tailings and fluid fine tailings (Paragraph [0022]), and because Yuan discloses that the flocculated materials flow into the deposition cell, in which water is released and solids are retained and continue to dewater (Paragraphs [0034, 0035]), wherein the flocculant allows for more efficient settling (Paragraph [0038]).  Rennard also discloses that the deposition storage area containment structure allows for further dewatering and settling of solids to occur (Figs. 1, 2; Paragraphs [0035, 0038]).
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rennard et al. (U.S. Patent Publication # 2012/0138541) in view of Yuan et al. (U.S. Patent Publication # 2014/0116956) and Spence et al. (U.S. Patent Publication # 2014/0054231), hereinafter “Rennard”, “Yuan”, and “Spence”. 
With respect to claim 7, Rennard teaches the limitations of claim 1, wherein the mine tailings comprise composite tailings, fluid fine tailings, and thickened tailings, but does not specifically teach that mine tailings 104 comprise include in-line flocculated fluid fine tailings as claimed. 
Yuan discloses deposition of in-line flocculated fluid fine tailings (Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to co-deposit the in-line flocculated fluid fine tailings of Yuan with the mine tailings 104 of Rennard because Rennard teaches that the mine tailings include thickened fine tailings and fluid fine tailings (Paragraph [0022]), and because Yuan discloses that the flocculated materials flow into the deposition cell, in which water is released and solids are retained and continue to dewater (Paragraphs [0034, 0035]), wherein the flocculant allows for more efficient settling (Paragraph [0038]).  Rennard also discloses that the deposition storage area containment structure allows for further dewatering and settling of solids to occur (Figs. 1, 2; Paragraphs [0035, 0038]).
Rennard does not specifically teach that mine tailings 104 comprise include centrifuge cake tailings as claimed. 
Spence discloses deposition of centrifuge cake tailings (Fig. 1). 
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rennard et al. (U.S. Patent Publication # 2012/0138541) in view of Yuan et al. (U.S. Patent Publication # 2014/0116956) and Hyndman et al. (“Fluid Fine Tailings Processes: Disposal, Capping, and Closure Alternatives, 2018, Pages 1-120), hereinafter “Rennard”, “Yuan”, and “Hyndman”. 
With respect to claim 8, Rennard in view of Yuan discloses that tailings storage containment structure includes fluid fine tailings and composite tailings, the deposition effected subaerially and laterally, and wherein the containment structure comprises release water 404 capable of being recycled (see Rennard: Figs. 1, 2; Paragraph [0035], and see Yuan: Fig. 3A for lateral configuration), composite tailings, and in-line fluid fine tailings as described above, but does not specifically teach depositing sub-aqueously. 
Hyndman discloses subaqueous deposition of tailings (Page 46; Table 4-3. “Tailings deposition” column, entry 15). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to consult the art of fluid fine tailings management to determine appropriate methods of depositing the tailings of Rennard/Yuan into the containment structure of Rennard; additionally, the Examiner notes that Tailings deposition column of Table 4-3 also discloses subaerial deposition and combination of tailings, as consistent with Rennard/Yuan.  The teachings of Hyndman would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting one method for the other 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLARE M PERRIN/Primary Examiner, Art Unit 1778
11 February 2022